                            Case 18-12012-LSS             Doc 478       Filed 12/19/18        Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE

                                                                  :   Chapter 11
         In re:                                                   :
                                                                  :   Case No. 18-12012 (LSS)
         OPEN ROAD FILMS, LLC, a Delaware                         :
         limited liability company, et al.,1                      :   (Jointly Administered)
                                                                  :
                                      Debtors.                    :   Ref. Docket Nos. 160, 216, & 425

                            NOTICE OF FILING OF PROPOSED SECOND AMENDMENT
                                     TO STALKING HORSE AGREEMENT

                       PLEASE TAKE NOTICE that, on October 23, 2018, the above-captioned
         debtors and debtors in possession (the “Debtors”) filed the Notice of Filing of (I) Stalking Horse
         Agreement, (II) Summary of Proposed Bid Protections, and (III) Summary of Proposed
         Amendment to Bid Procedures Order [Docket No. 216] (the “Notice of Stalking Horse APA”).2
         Attached thereto as Exhibit A was a stalking horse agreement, dated October 23, 2018 (the
         “Stalking Horse APA”).

                        PLEASE TAKE FURTHER NOTICE that, on December 4, 2018, the Debtors
         filed the Notice of Filing of First Amendment to Stalking Horse Agreement [Docket No. 425],
         which had attached thereto as Exhibit 1 an amendment, dated November 30, 2018, to the Stalking
         Horse APA.

                       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit 1 is a
         proposed second amendment, dated December 19, 2018, to the Stalking Horse APA.

                        PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek entry of an
         order authorizing and approving the sale contemplated by the Stalking Horse APA, as amended,
         at the hearing currently scheduled for today, December 19, 2018, at 2:30 p.m. (ET) (the
         “Hearing”). The Debtors reserve all rights to modify the Stalking Horse APA and the
         amendments thereto prior to, at or after the Hearing.




         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.);
                Briarcliff LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC (9375
                Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Notice of Stalking Horse APA.

01:23927251.3
                     Case 18-12012-LSS   Doc 478   Filed 12/19/18   Page 2 of 2



         Dated: December 19, 2018                      /s/ Robert F. Poppiti, Jr.
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253
                                               Email: mnestor@ycst.com
                                                       rpoppiti@ycst.com
                                                       ibambrick@ycst.com

                                               and

                                               Michael L. Tuchin, Esq.
                                               Whitman L. Holt, Esq.
                                               Jonathan M. Weiss, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000
                                               Fax: (310) 407-9090
                                               Email: mtuchin@ktbslaw.com
                                                      wholt@ktbslaw.com
                                                      jweiss@ktbslaw.com

                                               Counsel to Debtors and Debtors in Possession




01:23927251.3

                                               2
